Dibell, J., dissenting. The verdict evidently was only for the value of the automobile just before the collision, less its value immediately after the collision. If plaintiff was entitled to recover at all, the proof warranted a verdict for the amount here found. As the jury did not allow for any other elements of damage, defendant was not harmed by the admission of evidence concerning such other elements. The court gave thirty instructions requested by defendant, most of them without modification, and thereby the jury was very fully instructed upon every question which defendant considered material. I conclude that the verdict for plaintiff was warranted by the proofs, and that there are no defects in the instructions given at the request of plaintiff which require a reversal of the judgment, in view of all the other instructions given. Therefore I am of opinion that the judgment should be affirmed.